Citation Nr: 1104502	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to in-service chemical and/or radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to May 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim of service connection 
for prostate cancer.  

In November 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.

The matter was remanded back to the RO in February 2010 for 
additional development of the record.  Upon substantial 
compliance with the Board's remand directives, the RO issued an 
August 2010 supplemental statement of the case (SSOC) confirming 
the previous determination, and returned the case to the Board 
for appellate disposition.  As the agency of original 
jurisdiction (AOJ) substantially complied with the February 2010 
remand orders no further action is necessary in this regard.  See 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).   


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk activity 
during service.

2.  The weight of the competent and credible evidence establishes 
that the Veteran was not exposed to ionizing radiation during 
service, to include from exposure to sanitizing discarded waste 
containers which may have contained nuclear waste or other 
carcinogens.

3.  Prostate cancer was not first shown in service or within the 
first post-service year, and it is not shown to be otherwise 
causally or etiologically related to service including any 
chronic in-service prostate problems or other disease or injury 
incurred in service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated during active 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2006.  This notification, and the notification 
provided in a subsequent letter sent in December 2006 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  

Moreover, the Statement of the Case, issued in July 2007, and the 
SSOC, issued in August 2010 provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate the claim.  The Veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  The RO made 
several attempts to obtain records to substantiate the Veteran's 
claims of exposure to radiation in service.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



II.  Service Connection

The Veteran seeks service connection for prostate cancer.  The 
Veteran maintains that he developed prostate cancer as a result 
of exposure to radiation in service.  More specifically, the 
Veteran asserts that his prostate cancer was caused by exposure 
to carcinogens and or radiation during service in Germany.  The 
Veteran does not assert, and the record does not reflect, that he 
served in the Republic of Vietnam during the Vietnam era.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when such are 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

Service connection for disability that is claimed to be due to 
radiation exposure during service can be established in three 
different ways: on a presumptive basis under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d); with the aid of the development 
requirements of 38 C.F.R. § 3.311, or on a direct basis.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey 
v. Gober, 120 F.3d. 1239 (Fed. Cir. 1997).

Under the first method of establishing service connection, there 
are certain types of cancer that may, under certain 
circumstances, be service connected on a presumptive basis if the 
Veteran participated in a radiation risk activity as defined by 
regulation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation- 
risk activity" means: onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or certain service on the 
grounds of gaseous diffusion plants at specific locations; or 
certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

The second method of establishing service connection, under 38 
C.F.R. § 3.311(a), calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, such as this one, the VA Under Secretary for 
Health will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  Id.

The controlling regulation, 38 C.F.R. § 3.311(b), includes a list 
of "radiogenic diseases" that may be service connected provided 
that certain conditions specified in that regulation are met.  
According to 38 C.F.R. § 3.311(b)(1), when (1) there is a 
determination that the Veteran was exposed to ionizing radiation; 
(2) that he subsequently developed a radiogenic disease; and (3) 
this disease became manifest within a certain specified period 
after exposure to radiation in service, VA will refer the claim 
to the Under Secretary for Benefits to consider the claim and 
request an advisory opinion.

The Veteran is not currently diagnosed with any of the 
presumptive diseases identified as diseases specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c)(2) and 38 
C.F.R. § 3.309(d)(2), and therefore his claim for service 
connection for prostate cancer as due to radiation exposure may 
not be presumed under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.

However, as the Veteran is currently diagnosed with prostate 
cancer, a radiogenic disease under 38 C.F.R. § 3.311, which he 
contends was caused by exposure to ionizing radiation, the Board 
will assess the Veteran's claim under 38 C.F.R. § 3.311.  As 
indicated above, the Veteran contends that while he was stationed 
in Germany, he was ordered to sanitize several discarded 
containers of waste products, although he was never told the 
exact contents of the waste materials.  He believes that the 
waste material was nuclear waste or other carcinogenic material.  

Without first attempting to verify any actual exposure to 
radiation in service, the RO afforded the Veteran a VA 
examination in June 2006 in conjunction with his claim of service 
connection for prostate cancer.  At the examination, the Veteran 
reported to the examiner that at his first assignment while 
stationed in Germany, he was tasked with cleaning out several 
discarded containers of waste products, although he was never 
told the exact contents of the waste materials.  The Veteran 
maintains that the contents could have been "nuclear waste or 
carcinogenic materials based on the warning information provided 
on the training canister."  

The Veteran also reported to the examiner that he was treated for 
acute prostatitis on several occasions during service.  The 
examiner noted that a review of the claims file confirmed the 
Veteran's credibility in that regard.  The examiner also noted 
that a review of the claims file revealed that the Veteran was 
diagnosed with adenocarcinoma of the prostate in 2004.  

The examiner stated, "It is my medical opinion that this 
Veteran's prostatic carcinoma is as likely as not related to his 
prostate condition diagnosed in service, depending on the 
carcinogenic risks/properties of substances which he was exposed 
to while assigned responsibility to clean out several discarded 
containers of waste products."  The examiner reiterated, 
however, that the exact nature of the waste material was not 
known but there may have been carcinogenic material or nuclear 
waste based on the warning information provided on the training 
canister.

Based on the Veteran's assertions and the examination report, the 
RO attempted to verify any documented exposure radiation in 
service, given that he had a diagnosis of a radiogenic disease.  
The RO attempted to obtain the Veteran's DD From 1141 (Record of 
Occupational Exposure to Ionizing Radiation) from the National 
Personnel Records Center, but the NPRC responded that any such 
document would have already been furnished along with the STR's.  
A review of the STR's was negative for any DD Form 1141 or its 
equivalent.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section C outlines the special steps required to 
be taken when requesting information and records for disabilities 
resulting from exposure to ionizing radiation.  Per the 
instructions in the manual, the RO then requested a copy of the 
Veteran's DD Form 1141, Record of Exposure to Ionizing Radiation, 
or an equivalent record of occupational radiation exposure from 
the Director of the Proponency Office for Preventative Medicine 
in August 2006, as required by the manual.  A negative response 
was received.  In September 2006, the RO requested the same 
document(s) from the Commander, U.S. Army Aviation & Missile 
Command.  In a September 2006 reply, the Chief of the US Army 
Dosimetry Center indicated that a search of the files for records 
of exposure to ionizing radiation for the Veteran turned up no 
records.  

Based on the foregoing, the RO appears to have exhausted all 
efforts to locate any report of exposure to ionizing radiation in 
service.  There is no evidence of exposure to radiation during 
service.  In light of this finding, the opinion of the VA 
examiner in June 2006 linking the Veteran's prostate cancer to 
in-service radiation exposure carries no probative value.  
Although the Veteran reported to the examiner that he was exposed 
to radiation in service, there is no independent opinion or 
evidence definitively providing dates of exposure, the amount of 
exposure, or to what chemicals the Veteran was exposed.  
Moreover, the examiner himself essentially stated that his 
opinion was conditional on whether the exposure actually 
occurred; and, as noted above, there is no evidence to support 
that it did.  

The Veteran's belief that the canisters contained nuclear waste 
and/or other carcinogenic materials is credible; however, it 
heavily outweighed by the other evidence of record, as it is 
merely a belief, without any objective evidence or rationale to 
support such a theory.  The idea that the Veteran may have been 
exposed to some radioactive materials during service, without any 
objective evidence to support the assertion, does not trigger 
VA's duty to assist the Veteran with respect to the regulatory 
provisions of 38 C.F.R. § 3.311, given that there is no evidence 
whatsoever to support the Veteran's assertions in this case.  
Importantly, a lack of evidence showing exposure to radiation in 
service after exhausting numerous efforts to obtain such evidence 
is highly probative evidence that no such exposure occurred.  As 
there is no evidence of exposure to in-service ionizing 
radiation, and therefore no documentation to submit for review by 
the Under Secretary for Benefits, further development pursuant to 
38 C.F.R. § 3.311 is not indicated at this juncture.  

Notwithstanding the lack of evidence of in-service radiation 
exposure, the Veteran is not precluded from establishing service 
connection for prostate cancer on a direct basis.  Because the 
STR's documented several occasions of treatment for prostatitis, 
another VA examination was obtained to determine whether the 
Veteran's prostate cancer was, as likely as not, related to the 
Veteran's in-service prostate problems, including the 
prostatitis.  

At a VA examination in June 2010, the examiner noted a review of 
the claims file, and, in particular that the Veteran had frequent 
episodes of testicular pain and swelling during service due to 
chronic prostatitis since 1974 with recurrent exacerbations.  The 
examiner also noted that the Veteran was treated for genital 
herpes in 1977, symptomatic varicocele in 1977, and epididymitis 
in 1983.  He was discharged from service in 1984 and was 
diagnosed with prostate cancer in 2004.  The examiner opined that 
it was less likely as not that the Veteran's prostate 
adenocarcinoma was caused by or was a result of chronic 
prostatitis since 1974 with recurrent exacerbations during 
service, genital herpes in 1977, symptomatic varicocele in 1977, 
or epidydimitis in 1983.  The examiner indicated that none of the 
Veteran's genitourinary problems documented in service were 
recognizable risk factors for the prostate adenocarcinoma that he 
was diagnosed with 20 years after discharge from service.  

There is no competent opinion to the contrary, and this is not 
the type of situation where a lay opinion is competent to answer 
this difficult medical question that requires both scientific and 
medical expertise, particularly given that there is a 20-year gap 
between service and the onset of prostate cancer.

Similarly, as there was no radiation exposure found for this 
Veteran, it therefore follows that the prostate cancer is not 
secondary to radiation exposure.  

Furthermore, the evidence does not show, nor does the Veteran 
contend, that the prostate cancer had its onset during service or 
within the first post-service year.  Additionally, there is no 
evidence of record to suggest that this disability is otherwise 
related to service.  

In light of the foregoing, the preponderance of the evidence is 
against the claim of service connection for prostate cancer, to 
include as due to ionizing radiation; there is no doubt to be 
resolved; and service connection is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  



ORDER

Service connection for prostate cancer is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


